UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7880



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONTE JAVON PITT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-96-36-AW, CA-00-1566-AW)


Submitted:   March 14, 2002                 Decided:   March 22, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fred Warren Bennett, Greenbelt, Maryland, for Appellant. Odessa
Palmer Jackson, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donte Javon Pitt seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).     We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny Pitt’s

motion for a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    See United States v. Pitt,

Nos. CR-96-36-AW; CA-00-1566-AW (D. Md. filed Aug. 31, 2001 &

entered Sept. 4, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2